Citation Nr: 0125838	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  94-36 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disk disease of L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to March 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1993 the RO 
granted service connection, in pertinent part, for 
chondromalacia of the left knee and for degenerative disk 
disease of L5-S1 and assigned 10 percent evaluations for each 
disability.  The veteran has perfected an appeal of the 
initial disability evaluations assigned for the left knee and 
lumbosacral spine conditions.  

The issues on appeal were originally before the Board in 
March 1999 at which time they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  Degenerative disk disease of L5-S1 is productive of not 
more than mild intervertebral disc syndrome symptomatology.  

2.  Chondromalacia of the left knee is productive of some 
loss of motion due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative disk disease of L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, including §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000).


2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, including §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the rating criteria for evaluation of his left 
knee and lumbar spine disabilities and also informed him that 
he could submit additional evidence in support of his claims.  
The Board finds the veteran was sufficiently informed of the 
evidence necessary to substantiate his claims. 

The RO has either obtained or attempted to obtain all 
identified medical records from the VA and private  providers 
which could reasonably be expected to pertain to the issues 
on appeal.  The veteran informed the RO that the only 
treatment he received for his left knee and back problems was 
at VA facilities.  The RO contacted the appropriate 
facilities and obtained the records specified by the veteran.  
There is no indication that there is any extant evidence that 
could substantiate the claims that has not been obtained.  
Accordingly, while the RO has not sent notice describing how 
the tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  The reports of VA examinations to determine the 
current nature and extent of the issues on appeal have been 
obtained and associated with the claims file.  

The Board finds that the RO has complied with both the duty 
to assist and the duty to notify provisions of the VCAA, 
implementing regulations and internal VA guidance.  In light 
of all of these considerations, the Board finds that it is 
not prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The service medical records reveal complaints of, diagnosis 
of and treatment for left knee problems beginning in 1976.  
The veteran began to complain of back pain in 1978.  The 
impression at that time was muscle strain.  Probable chronic 
back strain was assessed in August 1987.  A December 1991 X-
ray of the lumbosacral spine was interpreted as revealing 
degenerative arthritis of L5-S1.  A January 1992 X-ray was 
interpreted as revealing mild to moderate osteoarthritis of 
the left knee and Pellegrini's disease of the left knee.  The 
veteran was put on physical profile beginning in February 
1992 due to back and knee pain.  

The veteran submitted his original claim for service 
connection in March 1993.  

A VA general medical examiner was conducted in April 1993.  
The veteran reported that he experienced daily pain in his 
knees and back.  Physical examination revealed pain in the 
back over L4-L5 and pain in both knees.  The pertinent 
diagnoses were osteoarthritis versus disk disease of L4-L5 
and chondromalacia of both knees.  X-rays of the knees were 
interpreted as revealing degenerative disease of both knees, 
greater on the left.  X-rays of the lumbar spine were 
interpreted as showing narrowing of the disc space between L5 
and S1 segments.  

By rating decision dated in May 1993, the RO granted service 
connection for degenerative disk disease of L5-S1 and for 
chondromalacia of the left knee.  Both disabilities were 
determined to be 10 percent disabling.  

VA outpatient treatment records reveal intermittent 
complaints of and treatment for back and knee problems.  In 
April 1993, the veteran denied radicular pain, tingling, and 
loss of sensation in the lower extremities.  In June 1993, he 
reported that he experienced low back pain which radiated 
down both legs.  Straight leg raising was negative 
bilaterally.  Deep tendon reflexes were 1+.  A July 1993 
Computed Tomography (CT) examination of the lumbar spine was 
interpreted as revealing a moderate prominent osteophyte and 
associated circumferential annular bulge which could compress 
the S1 nerve sheath origins and L5 nerve root but such 
compression could not be proved; L4-L5 anteriora extradural 
deformity due to mild to moderate circumferential annular 
bulge with compression of either or both L5 nerve sheath 
origins possible but not proven; L3-L4, L2-L3 and L1-L2 
slight mild circumferential annulare bulge with these levels 
appearing within satisfactory limits; and an osseous spinal 
canal which was quite adequately patent throughout the lumbar 
area.  In October 1993, the veteran complained of low back 
pain radiating down the left leg.  Straight leg raising was 
negative.  Electromyograph (EMG) testing conducted in January 
1994 was consistent with left L5 radiculopathy.  Physical 
examination was non-focal.  

A January 1994 X-ray of the lumbosacral spine was interpreted 
as revealing osteoarthritis in the lumbosacral spine with 
disc space narrowing osteophytes particularly at L5-S1.  
There was no instability on flexion or extension.  

The report of a January 1996 VA general medical examination 
has been associated with the claims file.  It was noted that 
the veteran had been employed as a landscaper but had not 
worked since August 1995 due to unavailability of work.  He 
complained of multiple joint pain including pain in both 
knees and the lumbar spine.  Physical examination revealed 
decreased rotation in the range of motion of the bilateral 
knees, left more than right, secondary to popping and 
catching and marked crepitus.  Decreased flexion extension of 
the lumbar spine secondary to pain was also noted.  A 
neurological examination was normal.  The diagnosis was 
degenerative joint disease of the lumbar spine and knees.  
The examiner opined that it was clear the veteran's life 
style and ability to work were affected by his multiple joint 
pain, particularly the knees which significantly reduced his 
ability to walk long distances or stand for long periods of 
time.  It was also noted that the veteran was limited by his 
back disability which was progressively worsening.  An X-ray 
of the left knee was interpreted as revealing enthesophyte at 
the medial femoral condyle.  The joint space was preserved.  
X-rays of the lumbosacral spine revealed significant 
narrowing of the disc space at L5-S1 and a normal alignment.  

The report of an April 1997 VA mental disorders examination 
includes the notation that the veteran had been working for a 
steel company for one year painting and conducting floor 
maintenance until the company closed down 90 days prior to 
the examination.  

A June 1997 outpatient treatment record includes a notation 
that the veteran had had surgery on his left knee.  Physical 
examination of the knees reveals crepitance in the left knee 
but no effusion.  Physical examination of the lumbar spine 
revealed decreased flexion.  Neurological examination 
revealed that strength was good but the deep tendon reflexes 
were absent throughout.  The impression was osteoarthritis of 
L5-S1 and left knee.  

October 1999 X-rays of the lumbosacral spine were interpreted 
as revealing that the intervertebral disk space was narrowed 
at L5-S1.  No fracture was noted and the alignment was 
normal.  October 1999 X-rays of the left knee revealed 
osteophytes at the margins of all three joint compartments.  
The joint spaces did not appear significantly narrowed but 
the degree of cartilaginous loss was difficult to determine 
without an upright view X-ray.  

A VA spine examination was conducted in November 1999.  
Physical examination revealed that the range of motion of the 
lumbar spine was flexion to the right of 40 degrees, flexion 
to the left of 28 degrees, forward flexion to 62 degrees and 
backward extension to 12 degrees.  The examiner reported that 
the normal range of motion of the lumbar spine was flexion to 
the right and to the left of 30 degrees, forward flexion to 
60 degrees and backward extension to 20 degrees.  There was 
no objective evidence of painful motion, spasm, weakness or 
tenderness in the lumbar spine.  There was no evidence of 
weakened movement, excess fatigability, or incoordination 
attributed to the lumbar spine disability.  No postural 
abnormalities were noted.  The musculature of the back was 
described as good.  No neurological manifestations of the 
degenerative disk disease of L5-S1 were determined.  Knee and 
ankle jerks were equal and active.  The diagnosis was 
arthralgia of the lumbosacral spine with no loss of function 
due to pain.  

A VA joints examination was also conducted in November 1999.  
The veteran reported that he experienced pain, weakness, 
stiffness, swelling, heat and redness, instability, giving 
way, locking, fatigability, and lack of endurance in his left 
knee, especially when going up and down steps.  The examiner 
noted that the veteran experienced periods of flare up of 
disability in the knee precipitated by weather which resulted 
in an additional 5% of functional impairment.  The range of 
motion of the left knee was determined to be flexion to 106 
degrees and extension to 0 degrees.  The examiner reported 
that the normal range of motion for the knee was from 0 to 
140 degrees for flexion and minus 0 for extension.  A 13 
centimeter scar was present on the medial aspect of the left 
knee.  Stability of the knee was described as good.  There 
was no evidence of weakened movement, excess fatigability, or 
incoordination attributed to the left knee disability.  The 
diagnosis was post-operative degenerative joint disease of 
the left knee with loss of function due to pain.  

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
1155; 38 C.F.R.  3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App . 55, 58 
(1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Diagnostic Code 5256 provides the rating criteria for 
evaluating ankylosis of the knee.  Extremely unfavorable 
ankylosis resulting in flexion at an angle of 45° or more 
warrants a 60 percent disability evaluation.  When there is 
ankylosis of the knee in flexion between 20° and 45°, a 50 
percent disability rating is warranted.  When ankylosis of 
the knee results in flexion between 10° and 20°, a 40 percent 
disability evaluation is assigned.  When ankylosis of the 
knee results in a favorable angle in full extension, or in 
slight flexion between 0° and 10°, a 30 percent disability 
evaluation is warranted.  38 C.F.R. Part 4, Diagnostic Code 
5256 (2001).

Diagnostic Code 5257 provides the rating criteria for 
evaluation of impairment of the knee.  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (2001).

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260 (2001) 

Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5261 (2001). 

Diagnostic Code 5262 provides the rating criteria for 
evaluation of impairment of the tibia and fibula.   When 
there is nonunion with loose motion, requiring brace, a 40 
percent disability evaluation is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent 
evaluation is warranted.  With moderate knee or ankle 
disability, a 20 percent rating is warranted.  With slight 
knee or ankle disability, a 10 percent disability evaluation 
is warranted.  38 C.F.R. Part 4, Diagnostic Code 5262 (2001).

The normal range of motion for a knee from flexion to 
extension is 0 to 140 degrees.  38 C.F.R. § 4.70, Plate II 
(2001).

Diagnostic Code 5285 provides the rating criteria for 
evaluation of residuals of a fracture of a vertebra.  Under 
diagnostic code 5285 a 60 percent evaluation may be assigned 
for residuals of a fracture of the vertebra without cord 
involvement, or where there is abnormal mobility requiring 
neck brace (jury mast).  A 100 percent evaluation may be 
assigned for residuals of a fracture of a vertebra with cord 
involvement,  where the veteran is bedridden, or where the 
veteran requires long leg braces.  38 C.F.R. Part 4, 
Diagnostic Code 5285 (2001). 

Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 60 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at a favorable angle.  A 100 percent 
evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie- Strumpell 
type) or without other joint involvement (Bechtrew type).  38 
C.F.R. Part 4, Diagnostic Code 5286 (2001).  

Diagnostic Code 5289 provides the rating criteria for 
evaluation of ankylosis of the lumbar spine.  Under 
diagnostic code 5289, a 40 percent evaluation may be assigned 
for favorable ankylosis of the lumbar spine.  A maximum 
schedular evaluation of 50 percent may be assigned for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. Part 4, 
Diagnostic Code 5289 (2001).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  38 C.F.R. Part 4, Diagnostic Code 5292 (2001).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  When mild, a 10 percent 
evaluation is assignable.  38 C.F.R. Part 4, Diagnostic Code 
5293 (2001).

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
assignable with characteristic pain on motion.  With slight 
subjective symptoms only, a noncompensable evaluation will be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 5295 (2001).

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; 
multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 


Entitlement to an initial rating in excess of 10 percent for 
degenerative disk disease of L5-S1.

Analysis

An increased rating is not warranted based on the rating 
criteria included in Diagnostic Code 5285.  There is 
reference in some of the outpatient treatment records to the 
presence of a fracture in the lumbar spine.  There is no 
objective evidence, however, of the presence of a fracture on 
any of the X-ray examinations of record.  The most recent X-
rays taken in October 1999 were interpreted as showing that 
there was no fracture of the lumbar spine.  The Board finds 
the preponderance of the evidence demonstrates that the 
veteran does not have a fracture in the lumbar spine.  An 
increased rating under Diagnostic Code 5285 cannot be 
assigned.  

There is no evidence of the presence of complete bony 
fixation (ankylosis) of the lumbar spine which would allow 
for an increased rating under Diagnostic Code 5286.  At the 
time of the most recent VA examination, the veteran was able 
to bend forward, backward, and side to side.  In a similar 
vein, there is no evidence of the presence of favorable or 
unfavorable ankylosis of the lumbar spine and therefore an 
increased rating cannot be assigned based on the rating 
criteria included under Diagnostic Code 5289.  

While there is evidence of some limitation of motion of the 
lumbar spine, the Board finds this loss of motion to be no 
more than slight.  The range of motion of the lumbar spine 
was determined at the time of the November 1999 VA spine 
examination.  The veteran could flex to the right 40 degrees 
and to the left 28 degrees (normal range was 30 degrees).  He 
could forward flex to 62 degrees (normal range was 60 
degrees) and he could extend backward 12 degrees (normal 
range was 20 degrees).  This evidence demonstrates that, for 
the most part, the veteran actually had a better range of 
motion than the reported norm which weighs against a grant of 
an increased rating under Diagnostic Code 5292.  While this 
evidence shows the veteran has more movement than normal, 
there is no finding that this greater than normal motion was 
the result of flail joint, resections, nonunion of fracture, 
or relaxation of ligaments or other analogous situations 
which would allow for an increased rating under 38 C.F.R. 
§ 4.45.  

An increased rating is not warranted under Diagnostic Code 
5293.  The evidence of record indicates the veteran 
experiences no more than mild intervertebral disc syndrome 
symptomatology.  The veteran intermittently reported and 
denied having radicular symptoms.  Neurological evaluations 
conducted in conjunction with VA examinations in January 1996 
and November 1999 were negative.  The report of the November 
1999 VA spine examination includes the notation that there 
were no neurological manifestations of degenerative disk 
disease of L5-S1.  

An increased rating is not warranted under Diagnostic Code 
5295.  The objective evidence of record demonstrates that the 
veteran has, at most, characteristic pain on motion.  While 
narrowed disk space has been diagnostically verified, the 
veteran does not have any of the other symptomatology used to 
evaluate lumbosacral strain.  There is no evidence 
demonstrating listing of the spine to one side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral spine motion, abnormal 
mobility on forced motion, or muscle spasm.  

An increased rating is not warranted for the degenerative 
disk disease of L5-S1 upon consideration of 38 C.F.R. §§ 4.40 
and 4.45.  At the time of the VA examination conducted in 
November 1999, it was determined that the veteran did not 
experience painful motion, weakened movement, excess 
fatigability or incoordination which was attributable to the 
lumbar spine disability.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  In 
the case at hand, as an increased rating is not warranted, 
the Board finds that a staged rating is not appropriate.


Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the left knee.

Analysis

An increased rating is not warranted under either Diagnostic 
Code 5256 or 5257.  There is no competent evidence of record 
demonstrating that the service-connected left knee has 
ankylosis of any type.  There also is no competent evidence 
of record showing that the veteran experiences recurrent 
subluxation or lateral instability.  While the veteran 
alleged at the time of the November 1999 VA joints 
examination that he experienced giving way of the knee, the 
examiner reported that the left knee had good stability.  
While the veteran is competent to report on symptomatology he 
experiences including alleged instability, the Board places 
greater probative value on the opinion of the VA examiner who 
has received specialized training in evaluating knee 
disorders.  

An increased rating is not warranted under either Diagnostic 
Code 5260 or 5261.  In order for the left knee disability to 
warrant an evaluation in excess of 10 percent under these 
Diagnostic Codes, it must be demonstrated that the flexion of 
the leg is limited to 30 degrees or less (Diagnostic Code 
5260) or extension of the leg is limited to 15 degrees or 
more.  Physical examination of the left leg did not result in 
such findings, even when functional impairment due to pain of 
an additional 5% percent loss of motion is considered under 
38 C.F.R. §§ 4.40, 4.45.  

An increased rating is not warranted under Diagnostic Code 
5262 as there is no objective evidence of an impairment of 
the tibia and fibula.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  In 
the case at hand, as an increased rating is not warranted, 
the Board finds that a staged rating is not appropriate.

Extraschedular Considerations

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disk disease of L5-S1, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the left knee, is denied.  

		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

